  8:02-cr-00432-RFR-SMB Doc # 180 Filed: 07/07/20 Page 1 of 1 - Page ID # 764



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:02CR432

        vs.
                                                         ORDER ON APPEARANCE FOR
JAMES BENFORD,                                         SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on July 7, 2020 regarding Petition for
Offender Under Supervision [173]. John J. Velasquez represented the defendant. Thomas
J. Kangior represented the government.          The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to
a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R.
Crim. P. 32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release. The defendant shall appear personally
for a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom
No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 11:00
a.m. on August 12, 2020.
        The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 7th day of July, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
